DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 12-20, and the addition of new claims 21-24 in the reply filed on 04/07/2021 is acknowledged. Accordingly, Claims 12-24 are pending now.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 21 recite the term “observation position”. This term is indefinite because it is unclear if this observation position is the same as or different from a regular position measure; that is, it is unclear what the descriptive term “observation” adds or changes to the position or location of the remotely operable vehicle. This renders the claim scope indefinite.
Claim 21 recites, “from a determined observation position”. However, it is unclear how this observation position is obtained or determined. Therefore, Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such 
Claims 13-20 depend from claim 12, include all of its limitations, and does not cure its deficiencies. Thus, these claims are rejected in the same or similar manner. 
Claims 22-24 depend from claim 21, include all of its limitations, and do not cure its deficiencies. Thus, claims 22-24 are rejected under the same rationale. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim et al. (US 20150369751A1; “Cheim”) in view of Chen (US-20020105513-A1).
Regarding claim 12, Cheim teaches a method comprising: 
inserting a submersible, remotely operable vehicle into an interior of a transformer tank that includes an electrical transformer submerged in a liquid coolant (Abstract; Figure 1; [0017]: “a system for transformer in-situ inspection is designated generally by the numeral 10. In most embodiments, the 
propelling the remotely operable vehicle through the liquid coolant in the transformer tank to inspect the electrical transformer ([0019]: “components maintained within the channels move the fluid in either direction, through the device and thus allow the device to move within the transformer tank”);
 operating a cameras fixed on the remotely operable vehicle to produce video streams of the interior of the transformer tank (Fig. 4; [0020]; [0021]); 
determining an observation position of the remotely operable vehicle based on telemetry data and a model of the electrical transformer ([0018]: “the computer 18 utilizes the virtual transformer image 20 in conjunction with a virtual inspection device 22, which represents the actual inspection device 16, so as to monitor the positioning of the device 16 within the transformer 12”; [0028]: “The receivers 82 use triangulation, based on the signals 72 received or other methodology, to determine a position of the device 16 in the tank”; [0029])
However, Cheim does not teach operating a plurality of cameras to produce video streams and processing the video streams from each of the plurality of cameras to output a three dimensional field of view of the interior of the transformer tank and the electrical transformer from the observation position of the remotely operable vehicle. 
On the other hand, Chen teaches operating a plurality of cameras fixed on the vehicle and processing the video streams from each of the plurality of cameras to output a three dimensional field of view of the structure (Fig. 2, Abstract; [0010]; [0048]: video cameras). 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the Cheim reference and include the features from the Chen reference, and process the video streams obtained from plurality of cameras to produce a three-
Regarding claim 21, Cheim teaches: 
A submersible, remotely operable vehicle that is submersible, the remotely operable vehicle adapted to be inserted into an interior of a transformer tank that includes an electrical transformer submerged in a liquid coolant, the remotely operable vehicle including (Abstract; Fig. 1): 
a signal receiver structured to receive a plurality of commands through a liquid environment from a remote control station, the plurality of commands including a command for propelling the remotely operable vehicle through the liquid coolant in the transformer tank for inspection of the electrical transformer and a command for operation of a camera ([0018]; [0025]) ; 
a camera being operable to produce a video stream ([0020]); and 
a transmitter configured to transmit the video streams to a processing device ([0021])
However, Cheim does not teach plurality of cameras fixed in position relative to one another with an overlapping field of view and to output a three dimensional field of view of the interior of the transformer tank and the electrical transformer from a determined observation position of the remotely operable vehicle.
On the other hand, Chen teaches plurality of cameras fixed in position relative to one another with an overlapping field of view and to output a three dimensional field of view of the interior of the structure (Fig. 2, [0010]; [0048]) .
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the Cheim reference and include the features from the Chen reference, and include mount plurality of cameras in position relative to one another and process the video streams from the cameras to produce a three-dimensional field of view of the structure. This will provide a more accurate image of the structure inspected.
Regarding claim 13, Cheim teaches updating the observation position and the three dimensional field of view in real time while the remotely operable vehicle is propelled through the liquid coolant ([0029]).
Regarding claim 16, Cheim does not teach filtering frames of each of the video streams from each of the plurality of cameras.
However, Chen teaches filtering frames of each of the video streams from each of the plurality of cameras ([0037]; [0038]; [0049]; Note: re-sampling images comprises filtering frames of an image, e.g. resampling filter algorithms, i.e. using filters to resample/resize an image).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of Cheim and include features of Chen to filter the video frames from each of the plurality of cameras. This will provide a more precise, clearer image/video of the inspected structure.
Regarding claim 17, Cheim teaches determining the observation position includes referencing a pose of the remotely operable vehicle with respect to interior faces of the transformer tank ([0018]: “The computer 18 may maintain a virtual transformer image 20 of the internal construction of the transformer. In most embodiments, this virtual image is a computer-aided-design (CAD) image generated in construction or design of the transformer”; “control movement of the device 16 inside the transformer 12 by observing the virtual inspection device 22 as it moves about the virtual transformer image 20. In other words, the technician controls movement of the device 16 based on the device's observed position within the transformer 12”; [0027]: “the device has four degrees of freedom or motion: X, Y, Z and rotation around Z”; [0028]: “the transformer may be configured with a plurality of transmit signal receivers 82 mounted on the upper corners, edges or other areas of the transformer, or in nearby proximity to the transformer. The transmit signal receivers 82 receive the wireless signal 72 from the inspection device to determine the position of the inspection device in the transformer tank”; 
Regarding claim 18, Cheim teaches mapping the electrical transformer based on the three dimensional field of view (Abstract; [0017]: in situ-inspection of the transformer immersed in a cooling liquid such as oil; [0018]; Note: Visualizing the position of the vehicle “within” the interior of the container comprises mapping the container since it all depends on the construction of that interior tank.)
Regarding claims 19 and 22, although Cheim teaches a three-dimensional vision sensor ([0021], Sensor 48), it does not teach arranging the plurality of cameras to provide a quasi-spherical field of view. 
On the other hand, Chen teaches plurality of cameras arranged to provide a quasi-spherical field of view ([0036]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Cheim reference and include the features of the Chen reference to arrange a plurality of cameras to provide a quasi-spherical field of view. This will provide instantaneous information about the scene inside the transformer, reducing the need for several robot motions that commonly are required to obtain multiple views in order to have an initial estimation of the scene, as disclosed by the current application (Specification, P. 3).
Regarding claim 20, Cheim teaches displaying the three dimensional field of view on a display ([0006]: “display an actual position of the inspection device within the container”). 
Regarding claim 23, Cheim teaches determining an observation position of the remotely operable vehicle in the liquid environment based on telemetry data from the remotely operable vehicle and a model of a structure that contains the liquid environment ([0018]: “the computer 18 utilizes the 
Regarding claim 24, Cheim teaches the remotely operable vehicle includes a propulsion system with one or more motors (Fig. 4, Motors 62, M1-M4; [0031]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheim and Chen in further view of Lavest et al. (NPL attached)
Regarding claim 14, Cheim does not teach calibrating each of the plurality of cameras for operation in the liquid coolant before determining the observation position.
However, Lavest et al. teaches calibrating each of the plurality of cameras for operation in the liquid coolant before determining the observation position (Abstract; Fig. 7; Section 4.3). 
It would have been obvious for someone with ordinary skill in the art to modify the Cheim reference and include features from the Lavest et al. reference to include camera calibrating before determining the observation position. This will provide more accurate camera measurements. 
Regarding claim 15, Cheim does not teach calibrating each of the cameras includes first calibrating each of the plurality of cameras in air and then calibrating each of the plurality of cameras in the liquid coolant.
However, Lavest et al. teaches calibrating each of the plurality of cameras in air and then calibrating each of the plurality of cameras in the liquid coolant (Abstract; Figs. 5 and 7; Sections 4.2 and 4.3: “, we calibrate the system out of the water medium”; “In a similar way, we have calibrated the system underwater”).
It would have been obvious for someone with ordinary skill in the art to modify the Cheim reference and include features from the Lavest et al. reference to include adjusting camera calibration in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669